Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Abbing (US 2012/0211/085) is considered the closest prior art.
Abbing discloses a circulation system comprising: a cooling device for cooling water, the cooling device comprising: an input port, an output port, and wherein the cooling device is configured to identify water temperature at the input port and the output port and to produce water at a set temperature value (Ta) at the output port; a branched pipeline system in fluid communication with the input port and output port of the cooling device, the branched pipeline system comprising: pipe units, comprising at least one single supply line connected to a tapping point, at least one circulation conduit, and at least one flow pipe, wherein the at least one flow pipe comprises at least one of a collective feed line, a riser line, and a building floor line, more than one node, wherein each of the pipe units are connected together through one of the nodes, one or more partial sections thermally coupled to a surrounding, the partial sections comprising one or more pipes units, wherein each partial section further comprises an initial region and end region and wherein each partial section is connected to at least one node proximate at least one of the initial region and the end region; and wherein, for a given apportionment of a volume of water flow emerging from any specified node into one of the pipe units, a mixed water temperature is determinable based on the water flow from the one or more pipe units entering the specified node; a circulation pump in fluid communication with at least one of the pipe units of the branched pipeline system, wherein the circulation pump is configured to provide a particular volumetric rate of water flow (Vz) at the input port of the cooling device and provide water flow through the at least one circulation conduit when water is not being removed through a tapping point.
Abbing fails to anticipate or render obvious a regulator, wherein the regulator is configured to formulaically determine a partial section temperature change of water between the initial region and end region of each of the one or more partial sections, and wherein the regulator is also configured to formulaically determine and operationally set the set temperature value (Ta) and the particular volumetric rate of water flow (Vz) such that the water temperature proximate the end region of the one or more partial sections (TME) and the water temperature at the input port of the cooling device (Tb) is less than a target temperature (Tson) and any difference between Tson and Tb is less than a positive given value (0).  Any modification made to the system of Abbing would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753